Citation Nr: 0501661	
Decision Date: 01/24/05    Archive Date: 02/07/05	

DOCKET NO.  03-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability. 

2.  Entitlement to service connection for Meniere's disease, 
claimed as vertigo with headaches.

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION


The veteran had verified active service from April 1986 to 
June 2000, with additional unverified service of 12 years' 
duration.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
left knee disability and Meniere's disease.  

In that regard, at the time of a service medical examination 
in January 1993, the veteran complained of pain in both 
knees.  During the course of outpatient treatment in February 
2000, the veteran once again complained of left knee pain, 
reportedly, following a period of running.  When questioned, 
the veteran denied any known injury, but stated that his left 
knee was painful on weightbearing.  On physical examination, 
there was evidence of decreased range of motion, in 
conjunction with mild erythema.  Also noted was positive 
point tenderness, though with no obvious areas of infection.  
The pertinent diagnosis was knee effusion.

On service separation examination in April 2000, the veteran 
stated that, in 1977 or 1978, during a Navy wrestling tryout, 
he had injured his left knee.  While on physical examination, 
the veteran's left knee was essentially within normal limits, 
the veteran indicated that, since the time of the 
aforementioned incident (in 1977-78), his left knee would 
sometimes swell and/or lock.

The Board observes that, at the time of a VA fee-basis 
medical examination in 2001, little if anything was mentioned 
regarding the veteran's left knee.  In fact, it is not 
entirely clear that the veteran's left knee was examined.  
While at the time of the examination in question, the veteran 
reportedly underwent radiographic studies of his knees (as 
well as of his wrists and shoulders), a report of those 
studies again raises some question as to whether the 
veteran's left knee was, in fact, ever examined.

The Board notes that, in May 2004, the veteran received 
treatment for what was described at that time as prepatellar 
bursitis of the left knee.  Under the circumstances, the 
Board is of the opinion that additional development is 
necessary prior to a final adjudication of the veteran's 
claim of service connection for a chronic left knee 
disability.

Turning to the issue of service connection for Meniere's 
disease, claimed as vertigo with headaches, the Board notes 
that, during the veteran's period of active military service, 
he received treatment on a number of occasions for both 
headaches and dizziness.  More specifically, in September 
1991, the veteran was heard to complain of a constant 
headache.  Reportedly, at times, he felt some numbness at the 
top of his head.  Also noted were problems with dizziness 
lasting a few seconds, and occurring every 2 to 3 days.  The 
pertinent diagnosis noted was pre-syncopal episodes.

Following a neurologic consultation in November 1991, the 
veteran received a diagnosis of transient spells of unknown 
etiology, as well as migraine (headaches) versus mild 
vestibular disturbance.  Also noted was a clinical impression 
of chronic daily headaches.

At the time of a service separation examination in April 
2000, the veteran complained of constant headaches, which 
were sometimes "quite painful."  On neurologic consultation 
conducted in conjunction with the veteran's separation 
examination, the veteran complained of headaches since 1989, 
which originally occurred approximately once per week, but 
which had gradually increased in frequency to twice a day.  
Reportedly, the veteran's headaches lasted approximately 15 
minutes, were localized and "throbbing" in nature, and felt 
like a tight "skullcap."  The pertinent diagnosis noted was 
tension headaches.

The Board observes that, during the course of VA fee-basis 
examinations in 2001, no reference was made to the veteran's 
headaches.  While on ear, nose and throat examination, there 
was noted a history of Meniere's disease in 1989/1990, the 
examiner was "not convinced" regarding the veteran's 
diagnosis of Meniere's disease.  Noted at the time was that 
the veteran's balance problems might be the result of 
vascular insufficiency, which would have to be monitored.  In 
the opinion of the examiner, in order to confirm (or rule 
out) a diagnosis of Meniere's disease, additional testing in 
the form of electronystagmography (ENG) and/or computerized 
axial tomography (CT) would be required.  However, to date, 
no such testing has been accomplished.

In light of the aforementioned, and given the need for 
additional development of the current claims, the case is 
REMANDED to the RO for the following actions:

1.  The RO should take all necessary 
action to verify the currently unverified 
12-year period of active service 
extending from April 1974 to April 1986.  
Following verification of such service, 
the RO should contact the National 
Personnel Records Center, and/or other 
appropriate records storage facility, in 
an attempt to obtain any additional 
service medical records pertaining to 
that period of service.  All such 
information and records, when obtained, 
should be made a part of the veteran's 
claims folder.

2.  In addition, any pertinent VA or 
other inpatient or outpatient treatment 
records, subsequent to May 2004, the date 
of the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

3.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his current left knee disability, as 
well as Meniere's disease with vertigo 
and headaches.  The RO is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including ENG and/or 
CT) should be performed.  Following 
completion of the examination(s), the 
appropriate examiner should specifically 
comment as to whether the veteran 
currently suffers from Meniere's disease, 
and if so, whether his dizziness and/or 
vertigo is "part and parcel" of that 
Meniere's disease.  Should it be 
determined that the veteran does, in 
fact, suffer from Meniere's disease, an 
additional opinion is requested as to 
whether that disability as likely as not 
had its origin during the veteran's 
period of active military service.

Should it be determined that the veteran 
does not suffer from Meniere's disease, 
an opinion is requested as to whether he 
(i.e., the veteran) suffers from some 
other chronic disorder characterized by 
vertigo and/or dizziness which at least 
as likely as not had its origin during 
the veteran's period of active military 
service. 

An additional opinion is requested as to 
whether the veteran suffers from a 
chronic headache disorder, and, if so, 
whether that disorder as likely as not 
had its origin during the veteran's 
period of active military service.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination report(s).

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

5.  The RO should then review the 
veteran's claims for service connection 
for a chronic left knee disability, as 
well as for Meniere's disease with 
vertigo and headaches.  Should the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
Statement of the Case in July 2003.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






